People v Iverson (2014 NY Slip Op 05445)
People v Iverson
2014 NY Slip Op 05445
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS, JJ.


2006-01409
 (Ind. No. 1703/03)

[*1]The People of the State of New York, respondent, 
vErnest Iverson, appellant.
Ernest Iverson, Pine City, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Solomon Neubort, and Danit Almog of counsel), for respondent.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 5, 2008 (People v Iverson, 56 AD3d 491), affirming a judgment of the Supreme Court, Kings County, rendered January 3, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, RIVERA and SKELOS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court